DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
All of the 112, 102 and 103 rejection set forth in the non-final rejection of 11/26/21, pages 2-7, paragraphs 2-10 have been withdrawn.
REJECTIONS REPEATED
There are no rejections repeated.
NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2013/0319522) in view of Fournand (US 2015/0309216).
The limitation recited in claim 8, “wherein the surface of the plastic base has been subjected to a surface roughening treatment”, is a method limitation in a product claim and has been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).

Koike also discloses wherein the photopolymerization initiator comprises ethanone,1-[9-ethyl-6-(2-methylbenzoyl)-9H-carbazole-3-yl]-,1-(O-acetyloxime) (since OXE02 is disclosed, paragraph [0071]), wherein the surface of the plastic base has been subjected to a surface roughening treatment, wherein an arithmetic average roughness Ra of the surface of the plastic base is not less than 2 nm and not more than 15 nm, wherein the photocurable resin comprises a fluorine element, wherein, when viewed from a normal direction of the synthetic polymer film, the synthetic polymer film has a plurality of raised portions on a surface thereof, the plurality of raised portions having a two-dimensional size in the range of more than 20 nm and less than 500 nm (paragraphs [0015], [0036 – 0040], [0049], [0051 – 0054], [0056 – 0058], [0069 – 0071], [0223], claims 13-15).
Koike does not specifically disclose wherein a static contact angle of water with respect to the surface of the plastic base is 65° or less, wherein a static contact angle of water with respect to the surface of the plastic base is 55° or less.  
Fourand discloses wherein a static contact angle of water with respect to the surface of the plastic base is 65° or less, wherein a static contact angle of water with 
Both references are drawn to multilayer articles comprising methacrylates and are concerned with the problem of weather resistance.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein a static contact angle of water with respect to the surface of the plastic base is 65° or less, wherein a static contact angle of water with respect to the surface of the plastic base is 55° or less in Koike in order to provide anti-fogging properties.
Koike does not specifically disclose wherein an SP value of a monomer component in the photocurable resin is 9.8 or less, wherein an SP value of a monomer component in the photocurable resin is 9.6 or less.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144).  Koike discloses that the use of a solvent improves hardening (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the recited solubility parameters in Koike in order to provide improved hardening via the use of a solvent (paragraph [0054]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2013/0319522) in view of Fournand (US 2015/0309216), as applied to claims 1- above, and further in view of JP2008-303310 (English machine translation provided herein).
Koike does not disclose wherein the photocurable resin comprises a 2-(2-vinyloxy ethoxy)ethyl (meth) acrylate monomer.
JP2008-303310 discloses wherein the photocurable resin comprises a 2-(2-vinyloxy ethoxy)ethyl (meth) acrylate monomer (paragraph [0009]) in a multilayer laminate for the purpose of providing improved excellent in abrasion resistance, scratch resistance and substrate adhesion (paragraphs [0001 - 0002], [0064]).
Both references are drawn to multilayer structures comprising a cycloolefin substrate and a photocurable methacrylate layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the photocurable resin comprises a 2-(2-vinyloxy ethoxy)ethyl (meth) acrylate monomer in Koike in order to provide improved excellent in abrasion resistance, scratch resistance and substrate adhesion as taught or suggested by JP2008-303310.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2013/0319522) in view of Fournand (US 2015/0309216), as applied to claims 1-3, 5 and 7-11 above, and further in view of Yamaguchi et al. (US 2014/0326988).
Koike does not disclose wherein the synthetic polymer film is formed from a photocurable resin composition comprising the photocurable resin and a filler mixed therein.
Yamaguchi discloses a photocurable resin composition comprising the photocurable resin and a filler mixed therein (paragraphs [0187 – 0196], [0203 – 0205], 
Both references are drawn to multilayer laminates comprising a cycloolefin substrate, photocurable methacrylate and an oxime-ester photoinitiator (see above or Koike; see paragraphs [0187 – 0196], [0203 – 0205], [0211 – 0212] for Yamaguchi).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the synthetic polymer film is formed from a photocurable resin composition comprising the photocurable resin and a filler mixed therein in order to lower costs by using cheaper filler materials as taught or suggested by Yamaguchi.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2013/0319522) in view of Fournand (US 2015/0309216), as applied to claims 1-3, 5 and 7-11 above, and further in view of the admitted prior art.
With regards to claim 13, applicant admits on pages 8-9 of the instant specification that the moth-eye structure is know in the prior art for providing antireflection properties.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a moth-eye structure in Koike in order to provide antireflection properties as taught or suggested in the admitted prior art.
With regards to claim 14, applicant admits on page 11 of the instant specification that wherein the surface of the synthetic polymer film further includes a plurality of second raised portions superimposed over the plurality of first raised portions; and a two-dimensional size of the plurality of second raised portions is smaller than the two-
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the surface of the synthetic polymer film further includes a plurality of second raised portions superimposed over the plurality of first raised portions; and a two-dimensional size of the plurality of second raised portions is smaller than the two- dimensional size of the plurality of first raised portions and does not exceed 100 nm is known in the prior art in Koike in order to provide antireflection properties as taught or suggested in the admitted prior art
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 3/14/22 have been carefully considered but are deemed unpersuasive.  Applicant’s arguments with regard to the 112 and 102 rejections are moot since the rejections have been withdrawn.
With regards to the contact angle, applicant has argued that there would be no reason or motivation to have modified the surface of the substrate of Koike to have anit-fogging properties.  The examiner respectfully disagrees since Koike is specifically drawn to a laminate excellent in environmental resistance, weather resistance and long-term stability (paragraph [0015]) and Fournand provides improved weather resistance via anti-fogging (paragraph [0092]).  
Applicant has argued further, “that it is in error to find obviousness where references diverge and teach away from the invention at hand.  Here, one of ordinary skill in the art would have understood that there is no need to modify the internal surface of the substrate 11 of Koike et al, which faces the resin layer 12, to have anti-fogging 
It is also to be noted that the limitation, “a static contact angle of water with respect to the surface of the plastic base is 65 degrees or less” is believed to be necessarily present Koike since Koike discloses a base layer which is cycloolefin polymer (paragraph [0040]) which is the same material recited by applicant in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 29, 2022